                      IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

ANGEL LEWIS,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )     Case No. 4:19-cv-00164-D
                                                 )
MR. COOPER GROUP, INC.,                          )
                                                 )
       Defendant.                                )

  PLAINTIFF’S NOTICE AND MOTION FOR LEAVE TO FILE THIRD AMENDED
                            COMPLAINT

TO ALL PARTIES AND ATTORNEYS OF RECORD:

       NOTICE IS HEREBY GIVEN that Plaintiff, ANGEL LEWIS (“Plaintiff”), hereby

moves this Honorable Court for leave to file her Third Amended Complaint pursuant to Federal

Rule of Civil Procedure 15. Plaintiff’s Motion is based upon the attached memorandum of points

and authorities pursuant to Local Rule 7.1(d).



RESPECTFULLY SUBMITTED,


By:_/s/ Shireen Hormozdi__________                   By: /s/ Taylor Kosla_______
       Shireen Hormozdi                                      Taylor Kosla
       Hormozdi Law Firm, LLC                                Agruss Law Firm, LLC
       North Carolina Bar No. 47432                          Illinois Bar No. 6327180
       1770 Indian Trail Road, Suite 175                     4809 N. Ravenswood Ave
       Norcross, GA 30093                                    Suite 419
       Tel: 678–395-7795                                     Chicago, IL 60640
       Cell: 678-960-9030                                    Telephone: 312-224-4695
       Fax: 866-929-2434                                     Fax: 312-253-4451
       shireen@norcrosslawfirm.com                           taylor@agrusslawfirm.com
       LR 83.1 Plaintiff’s Counsel


                                                 1




            Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 1 of 20
                   MEMORANDUM OF POINTS AND AUTHORITIES

I.     BACKGROUND

       On November 15, 2019, Plaintiff filed a two-count Complaint against Defendant, MR.

COOPER GROUP, INC. (“Defendant”), based on the Telephone Consumer Protection Act,

47U.S.C. § 227, et seq. (“TCPA”) and the North Carolina Collection Agency Act,§75-50, et seq.

(Doc. No. 1). On December 11, 2019, Defendant filed an unopposed Motion for Extension of Time

to File an Answer (Doc No. 7), which was granted by the Clerk of Court by way of text order on

December 12, 2019. On January 14, 2020, Plaintiff filed her First Amended Complaint against

Defendant, based on the TCPA, the Electronic Fund Transfer Act, 15 U.S.C. § 1693, et seq.

(“EFTA”) and the North Carolina Debt Collection Act, N. C. Gen. Stat. § 75-50, et seq.

(“NCDCA”). Plaintiff alleges Defendant violated the TCPA, EFTA and NCDCA in connection

with collecting an alleged debt owed by Plaintiff.

       On January 27, 2020, Defendant filed a Motion for Extension of Time to File an Answer

to Plaintiff’s First Amended Complaint (Doc. No 10), which was granted by the Clerk of the Court

on January 27, 2020. On January 24, 2020, counsel for Defendant informed Plaintiff that

Defendant was incorrectly identified in her Complaint and that the correct defendant is Nationstar

Mortgage LLC d/b/a Mr. Cooper. Nationstar Mortgage LLC d/b/a Mr. Cooper services mortgage

loans on behalf of Defendant, Mr. Cooper Group, Inc. On February 3, 2020, Plaintiff moved this

Court for leave to file a Second Amended Complaint pursuant to Federal Rule of Civil Procedure

15(a)(2) to dismiss Defendant, Mr. Cooper Group, Inc., as a party defendant and to add Nationstar

Mortgage LLC d/b/a Mr. Cooper as a party defendant (Doc. No. 11). Plaintiff’s motion for leave

to file a Second Amended Complaint was granted and a copy of said pleading was filed thereafter

(Doc. No. 15). On February 11, 2020, the parties filed a Joint Motion for Protective Order and
                                                2




          Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 2 of 20
Entry of Stipulated Confidentiality Agreement (Doc. No. 17), which was granted on March 12,

2020 (See Docket). Following entry of the protective order and stipulated confidentiality

agreement, the parties engaged in an informal discovery exchange to facilitate settlement

discussions. To date, no formal discovery requests have been exchanged among the parties. The

parties’ informal discovery exchange shed light on further violations of the North Carolina Debt

Collection Act. Accordingly, Plaintiff seeks leave to file a Third Amended Complaint pursuant to

Federal Rule of Civil Procedure 15(a)(2) to plead additional allegations and violations of the North

Carolina Debt Collection Act1. For the reasons illustrated below, Plaintiff’s request for leave to

amend should be granted.

II.        LEGAL STANDARD

           The Supreme Court of the United States unequivocally finds that “Rule 15(a) declares that

leave to amend shall be freely given when justice so requires; this mandate is to be heeded.”

Foman v. Davis, 371 U.S. 178, 182 (1962) (emphasis added) (internal quotations omitted). “If the

underlying facts or circumstances relied upon by a plaintiff may be a proper subject of relief, he

ought to be afforded an opportunity to test his claim on the merits.” Id. (emphasis added).

“Rule 15(a) embodies a policy favoring liberal amendment.” Radford v. Marshall, No. CV 14-

0527-KD-C, 2015 WL 9827735, at *2 (S.D. Ala. Dec. 10, 2015) (internal quotations and citations

omitted). This mandate to freely grant Plaintiff leave to amend his Complaint can only be denied

if (1) the amendment would be unduly prejudicial to the opposing party, (2) there has been bad

faith or undue delay on the part of the moving party, or (3) the amendment would be futile. Foman

v. Davis, 371 U.S. at 182.



1
    Plaintiff’s proposed Third Amended Complaint is attached hereto as Exhibit A.
                                                          3




              Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 3 of 20
III.   ARGUMENT

       As discussed infra, none of the Foman factors that would preclude leave of court to amend

Plaintiff’s Complaint exist in this case.

       A.      The Amendment is Not Unduly Prejudicial to Defendant.

       There is no undue prejudice to Defendant in allowing Plaintiff to file a Third Amended

Complaint. Pursuant to the federal standard of notice pleading, the underlying requirement for a

complaint is that it gives fair notice of the claim being asserted and the grounds upon which it

rests. Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 US 554, 555 (2007). In this

matter, Defendant has fair notice of the claim being asserted and grounds upon which the additional

violation rests. It is the Defendant that provided Plaintiff with documentation and information to

support allegations to be alleged in Plaintiff’s Third Amended Complaint.

       Accordingly, allowing Plaintiff to amend her Complaint at this point does not change the

nature of the lawsuit, but rather, allows Plaintiff to assert the additional violations under the

NCDCA while keeping the same allegations made under the TCPA and EFTA as pled in Plaintiff’s

Second Amended Complaint.

       B.      There was No Bad Faith or Undue Delay.

       As discussed supra, Defendant will not be unduly prejudiced by Plaintiff filing a Third

Amended Complaint. Plaintiff has not acted in bad faith. There is not an undue delay in Plaintiff

requesting leave to amend her Complaint. The parties are in the early stages of discovery and

neither party has propounded formal discovery requests. The basis for Plaintiff’s amendment came

to light only after the parties engaged in an informal discovery exchange. Therefore, Plaintiff

requests this Court allow her to exercise her right to amend her Complaint.


                                                4




            Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 4 of 20
       C.      Amendment Would Not be Futile.

       It would not be futile to allow Plaintiff to file her Third Amended Complaint. Where an

amended complaint alleges a legally sufficient claim for relief, leave to amend should be granted.

See Thomas v. Farmville Mfg. Co., 705 F.2d 1307, 1307–08 (11th Cir. 1983). Plaintiff’s

amendment is not insufficient or frivolous. Plaintiff’s Third Amended Complaint pleads several

allegations establishing a legally-sufficient claim for relief against Defendant. Plaintiff is not

seeking to abandon or plead a completely new claim. As discussed supra, Plaintiff only seeks to

amend her Complaint to add allegations of violations under the NCDCA.

IV.    CONCLUSION

       WHEREFORE, Plaintiff, ANGEL LEWIS, respectfully requests that this Honorable Court

to enter an Order granting leave for Plaintiff to file the attached Third Amended Complaint.




RESPECTFULLY SUBMITTED,


By:_/s/ Shireen Hormozdi__________                  By: /s/ Taylor Kosla_______
       Shireen Hormozdi                                     Taylor Kosla
       Hormozdi Law Firm, LLC                               Agruss Law Firm, LLC
       North Carolina Bar No. 47432                         IL Bar No. 6327180
       1770 Indian Trail Road, Suite 175                    4809 N. Ravenswood Ave
       Norcross, GA 30093                                   Suite 419
       Tel: 678–395-7795                                    Chicago, IL 60640
       Cell: 678-960-9030                                   Telephone: 312-224-4695
       Fax: 866-929-2434                                    Fax: 312-253-4451
       shireen@norcrosslawfirm.com                          taylor@agrusslawfirm.com
       LR 83.1 Plaintiff’s Counsel




                                                5




            Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 5 of 20
                               CERTIFICATE OF SERVICE

       On August 6, 2020, I electronically filed Plaintiff’s Motion for Leave to File her Third
Amended Complaint with the Clerk of the U.S. District Court, using the CM/ECF system. I e-
mailed a copy of the filed Third Amended Complaint to Defendant’s counsel at
pthies@mcguirewoods.com.

Margaret Kane Thies
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, NC 28202-2146
704-343-2228
Fax: 704-343-8828
Email: pthies@mcguirewoods.com


                                           By:_/s/ Taylor Kosla_______________
                                                  Taylor Kosla




                                              6




          Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 6 of 20
                    EXHIBIT A




                             7




Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 7 of 20
                     IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

ANGEL LEWIS,                                  )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )      Case No. 4:19-cv-00164-D
                                              )
NATIONSTAR MORTGAGE LLC d/b/a                 )
Mr. Cooper,                                   )
                                              )
      Defendant.                              )

                    PLAINTIFF’S THIRD AMENDED COMPLAINT

      Plaintiff, ANGEL LEWIS (“Plaintiff”), through her attorneys, Hormozdi Law Firm, LLC,

and Agruss Law Firm, LLC, and for her Third Amended Complaint at Law against Defendant,

NATIONSTAR MORTGAGE LLC d/b/a Mr. Cooper (“Defendant”), alleged as follows:

                                         INTRODUCTION

   1. Count I of Plaintiff’s Third Amended Complaint is based on the Telephone Consumer

      Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

   2. Count II of Plaintiff’s Third Amended Complaint is based on the Electronic Fund Transfer

      Act, 15 U.S.C. § 1693, et seq. (“EFTA”).

   3. Count III of Plaintiff’s Third Amended Complaint is based on the North Carolina Debt

      Collection Act, N. C. Gen. Stat. § 75-50, et seq. (“NCDCA”).

                              JURISDICTION AND VENUE

   4. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1693(m)

      (EFTA).

   5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claim alleged

      herein.
                                              1



           Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 8 of 20
6. This Court has federal question jurisdiction because this case arises out of violations of

   federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

7. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1693(m), “without regard to the

   amount in controversy, any action under this section may be brought in any United States

   district court.”

8. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                          PARTIES

9. Plaintiff is a natural person residing in the City of Roanoke Rapids, Halifax County, State

   of North Carolina.

10. Plaintiff is a consumer as that term is defined by the NCDCA.

11. Plaintiff allegedly owes a debt as that term is defined by NCDCA.

12. Defendant is a debt collector as that term is defined by NCDCA.

13. Defendant attempted to collect a consumer debt from Plaintiff.

14. Defendant is a home mortgage company headquartered in the City of Austin, Travis

   County, State of Texas.

15. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

16. Defendant attempted to collect a debt within the State of North Carolina.

17. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

18. During the course of its attempts to collect debts allegedly owed, Defendant sends to

   alleged debtors bills, statements, and/or other correspondence, via the mail and/or

                                              2



      Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 9 of 20
   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

19. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

20. Defendant is attempting to collect an alleged debt from Plaintiff.

21. Plaintiff’s alleged debt arises from transactions for personal, family, and household

   purposes.

22. Plaintiff’s alleged debt originates with an account for a mortgage loan (Loan No.

   xxxxxx1676).

23. In or around January 2019, Plaintiff’s account was placed with Defendant to service

   Plaintiff’s loan.

24. Since Defendant began servicing Plaintiff’s account, Plaintiff has timely made each

   monthly payment to Defendant.

25. Since Defendant began servicing Plaintiff’s account, Plaintiff has made each monthly

   payment in full to Defendant.

26. Since January 2019, Defendant engaged in the following conduct with respect to Plaintiff’s

   account:

       a. Wrongly applied unwarranted fees, interest and charges to the account including,

           but not limited to, interest, attorney’s fees, legal fees, late fees, property inspections

           and lender paid expenses;

       b. Repeatedly failed to apply payments made by Plaintiff to the account;

       c. Unilaterally changed Plaintiff’s regular monthly payment with no basis to do so;

                                               3



      Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 10 of 20
       d. Repeatedly failed to timely apply payments made by Plaintiff to Plaintiff’s account

           which were timely received by Defendant;

       e. Refused to communicate with Plaintiff with respect to the account despite Plaintiff

           contacting Defendant’s representative designated on Plaintiff’s account statements;

       f. Wrongly applied a dishonored check fee to Plaintiff’s account;

       g. Reported inaccurate information to the Federal Housing Administration, namely

           payment information; and

       h. Threatened to commence foreclosure proceedings when Defendant could not

           lawfully take such action.

27. In or around September 2019, Defendant began placing collection calls to Plaintiff on

   Plaintiff’s cellular telephone number at xxx-xxx-3736, in an attempt to collect the alleged

   debt.

28. Defendant calls Plaintiff from 866-316-2432, which is one of Defendant’s telephone

   numbers.

29. On several occasions since Defendant began calling Plaintiff including, but not limited to,

   on or around September 26, 2019 at 11:49 p.m., Plaintiff has spoken with one of

   Defendant’s representatives and has requested for Defendant to stop calling her.

30. Despite Plaintiff’s repeated requests for Defendant to stop calling her, Defendant

   continued to place collection calls to Plaintiff’s telephone unabated.

31. On several occasions since Defendant began calling Plaintiff, Defendant has called

   Plaintiff between the hours of 9:00 p.m. and 8:00 a.m. EST.

32. None of the telephone calls Defendant made to Plaintiff was for an emergency purpose.

33. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

                                             4



      Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 11 of 20
   telephone number.

34. All of the calls Defendant made to Plaintiff’s cellular telephone resulted in Plaintiff

   incurring a charge for incoming calls.

35. Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic telephone

   dialing system to call Plaintiff’s cellular telephone.

36. Within 4 years of Plaintiff filing this Complaint, Defendant left pre-recorded voicemail

   messages for Plaintiff on Plaintiff’s cellular telephone.

37. Within 4 years of Plaintiff filing this Complaint, Defendant left voicemail messages from

   live representatives for Plaintiff on Plaintiff’s cellular telephone.

38. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

39. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

40. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

41. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

42. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

43. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

44. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple consumers.

                                              5



      Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 12 of 20
45. While Defendant called Plaintiff’s cellular telephone, Plaintiff’s cellular telephone line

   was unavailable for legitimate use during the unwanted calls.

46. As a result of Defendant’s alleged violations of law by placing these automated calls to

   Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

   harm and/or injury such that Article III standing is satisfied in at least the following, if not

   more, ways:

       a. Invading Plaintiff’s privacy;

       b. Electronically intruding upon Plaintiff’s seclusion;

       c. Intrusion into Plaintiff’s use and enjoyment of Plaintiff’s cellular telephone;

       d. Impermissibly occupying minutes, data, availability to answer another call, and

           various other intangible rights that Plaintiffs has as to complete ownership and use

           of Plaintiff’s cellular telephone; and

       e. Causing Plaintiffs to expend needless time in receiving, answering, and attempting

           to dispose of Defendant’s unwanted calls.

47. On or about December 18, 2019, orally agreed with one of Defendant’s representatives to

   allow payments to be drawn from Plaintiff’s checking account and paid towards Plaintiff’s

   outstanding account balance.

48. Defendant did not provide to Plaintiff, nor did Plaintiff execute, any written or electronic

   writing memorializing or authorizing the recurring or automatic payments.

49. Plaintiff did not provide Defendant either with a written or an electronic signature

   authorizing the automatic payment.

50. On or about December 27, 2019, Plaintiff, through her counsel, revoked consent for

   Defendant to draw payment from Plaintiff’s personal checking account.

                                              6



      Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 13 of 20
   51. Without Plaintiff’s written or oral permission, on or around January 2, 2020, Defendant

       drew two thousand dollars ($2,000.00) from Plaintiff’s personal checking account.

   52. On or around January 2, 2020, as a result of Defendant’s unauthorized draw from Plaintiff’s

       checking account Plaintiff incurred an overdraft fee in the amount of thirty-six dollars

       ($36.00).

                           COUNT I
  DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   53. Plaintiff repeats and re-alleges paragraphs one (1) through fifty-two (52) of Plaintiff’s

       Third Amended Complaint as the allegations in Count I of Plaintiff’s Third Amended

       Complaint.

   54. Defendant violated the TCPA by:

           a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

               automatic telephone dialing system and/or pre-recorded or artificial voice in

               violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

       WHEREFORE, Plaintiff, ANGEL LEWIS, respectfully requests judgment be entered

against Defendant, NATIONSTAR MORTGAGE LLC d/b/a Mr. Cooper, for the following:

   55. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

       to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47

       U.S.C. § 227(b)(3)(B);

   56. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

       Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,

       for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

       227(b)(3)(C);

   57. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future; and
                                                  7



         Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 14 of 20
58. Any other relief that this Honorable Court deems appropriate.

                         COUNT II
    DEFENDANT VIOLATED THE ELECTRONIC FUND TRANSFER ACT

59. Plaintiff repeats and re-alleges paragraphs one (1) through fifty-two (52) of Plaintiff’s

   Third Amended Complaint as the allegations in Count II of Plaintiff’s Third Amended

   Complaint.

60. Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a "preauthorized electronic

   fund transfer from a consumer's account may be authorized by the consumer only in

   writing, and a copy of such authorization shall be provided to the consumer when made."

61. Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the term "preauthorized

   electronic fund transfer" means "an electronic fund transfer authorized in advance to recur

   at substantially regular intervals."

62. Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that "[p]reauthorized

   electronic fund transfers from a consumer's account may be authorized only by a writing

   signed or similarly authenticated by the consumer. The person that obtains the

   authorization shall provide a copy to the consumer."

63. Section 205.10(b) of the Federal Reserve Board's Official Staff Commentary to Regulation

   E, 12 C.F.R. § 205.l0(b), Supp. I, provides that "[t]he authorization process should

   evidence the consumer's identity and assent to the authorization." Id. at ¶10(b), comment

   5. The Official Staff Commentary further provides that "[a]n authorization is valid if it is

   readily identifiable as such and the terms of the preauthorized transfer are clear and readily

   understandable." Id. at ¶10(b), comment 6.

64. On at least one occasion, Defendant has debited Plaintiff’s bank account on a recurring

   basis without obtaining a written authorization signed or similarly authenticated from
                                             8



      Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 15 of 20
      Plaintiff for preauthorized electronic fund transfers from Plaintiff’s account, thereby

      violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of

      Regulation E, 12 C.F.R. § 205.l0(b).

   65. On at least one occasion, Defendant has debited Plaintiff’s bank account on a recurring

      basis without providing to Plaintiff a copy of a written authorization signed or similarly

      authenticated by Plaintiff for preauthorized electronic fund transfers from Plaintiff’s

      account, thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section

      205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).

      WHEREFORE, Plaintiff, ANGEL LEWIS, respectfully requests judgment be entered

against Defendant, NATIONSTAR MORTGAGE LLC d/b/a Mr. Cooper, for the following:

   66. Statutory damages of $1,000.00 pursuant to the Electronic Fund Transfer Act, §

      916(a)(2)(A);

   67. Actual damages;

   68. Costs and reasonable attorneys’ fees pursuant to the Electronic Fund Transfer Act, §

      916(a)(3); and

   69. Any other relief that this Honorable Court deems appropriate.

                           COUNT III
  DEFENDANT VIOLATED THE NORTH CAROLINA DEBT COLLECTION ACT

   70. Plaintiff repeats and re-alleges paragraphs one (1) through fifty-two (52) of Plaintiff’s

      Third Amended Complaint as the allegations in Count III of Plaintiff’s Third Amended

      Complaint.

   71. Defendant violated the North Carolina Debt Collection Act based on the following:

          a. Defendant violated § 75-51 of the of the North Carolina General Statute when it

              attempted to collect a debt alleged to be due and owing from a consumer by means
                                               9



         Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 16 of 20
    of unfair threat, coercion, or attempt to coerce, when Defendant reported inaccurate

    information to the Federal Housing Administration, namely payment information

    and when Defendant threatened to commence foreclosure proceedings against

    Plaintiff when Defendant could not lawfully take such action;

 b. Defendant violated § 75-51(3) of the of the North Carolina General Statute when it

    made false accusations to another person that a person had not paid, or has willfully

    refused to pay a just debt, when Defendant reported inaccurate information to the

    Federal Housing Administration, namely payment information;

 c. Defendant violated § 75-51(6) of the of the North Carolina General Statute when it

    represented that nonpayment of an alleged debt may result in the seizure or sale of

    any property unless such action is in fact contemplated by the debt collector and

    permitted by law, when Defendant threatened to commence foreclosure

    proceedings against Plaintiff when Defendant could not lawfully take such action;

 d. Defendant violated § 75-51(8) of the of the North Carolina General Statute when it

    threatened to take any action not permitted by law, when Defendant threatened to

    commence foreclosure proceedings against Plaintiff when Defendant could not

    lawfully take such action;

 e. Defendant violated § 75-52 of the of the North Carolina General Statute when it

    used conduct the natural consequence of which is to oppress, harass, or abuse any

    person in connection with the attempt to collect the alleged debt, when Defendant’s

    representatives refused to communicate with Plaintiff with respect to the account

    despite Plaintiff contacting Defendant’s representative designated on Plaintiff’s

    account statements, when Defendant continued to place collection calls to Plaintiff

                                     10



Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 17 of 20
    after Plaintiff requested for Defendant to stop calling her and when Defendant

    called Plaintiff between the hours of 9:00 p.m. and 8:00 a.m. EST;

 f. Defendant violated § 75-52(3) of the North Carolina General Statute when it caused

    a telephone to ring or engaged a person in a telephone conversation with such

    frequency as to be unreasonable or constitute harassment to the person under the

    circumstances, when Defendant continued to place collection calls to Plaintiff after

    Plaintiff requested for Defendant to stop calling her and when Defendant called

    Plaintiff between the hours of 9:00 p.m. and 8:00 a.m. EST;

 g. Defendant violated § 75-54 of the North Carolina General Statute when it collected

    or attempted to collect a debt or information concerning a consumer by any

    fraudulent, deceptive or misleading representation, when Defendant wrongly

    applied unwarranted fees, interest and charges to Plaintiff’s account, when

    Defendant repeatedly failed to apply payments made by Plaintiff to Plaintiff’s

    account, when Defendant unilaterally changed Plaintiff’s regular monthly payment

    with no basis to do so, when Defendant repeatedly failed to timely apply payments

    made by Plaintiff to Plaintiff’s account which were timely received by Defendant,

    and when Defendant wrongly applied a dishonored check fee to Plaintiff’s account;

 h. Defendant violated § 75-54(4) of the North Carolina General Statute when it falsely

    represented the character, extent or amount of a debt against a consumer, deceptive

    or misleading representation, when Defendant wrongly applied unwarranted fees,

    interest and charges to Plaintiff’s account, when Defendant repeatedly failed to

    apply payments made by Plaintiff to Plaintiff’s account, when Defendant

    unilaterally changed Plaintiff’s regular monthly payment with no basis to do so,

                                     11



Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 18 of 20
              when Defendant repeatedly failed to timely apply payments made by Plaintiff to

              Plaintiff’s account which were timely received by Defendant, and when Defendant

              wrongly applied a dishonored check fee to Plaintiff’s account;

          i. Defendant violated § 75-54(6) of the North Carolina General Statute when it

              falsely represented that an existing obligation of the consumer may be increased

              by the addition of attorney’s fees, investigation fees, service fees, or any other fees

              or changes, when Defendant wrongly applied unwarranted fees, interest and

              charges to Plaintiff’s account;

          j. Defendant violated § 75-55 of the North Carolina General Statute when it

              attempted to collect any debt by use of unconscionable means, when Defendant

              wrongly applied unwarranted fees, interest and charges to Plaintiff’s account and

              when Defendant engaged in the foregoing misconduct; and

          k. Defendant violated § 75-55(2) of the North Carolina General Statute when it

              attempted to collect from the consumer all or any part of the debt collector's fee or

              charge for services rendered, collecting or attempting to collect any interest or

              other charge, fee or expense incidental to the principal debt unless legally entitled

              to such fee or charge, when Defendant wrongly applied unwarranted fees, interest

              and charges to Plaintiff’s account.

   72. Defendant’s actions constituted an unfair or deceptive acts or practices by engaging in the

      above-referenced misconduct in or affecting commerce because Defendant is collecting on

      a consumer debt and proximately caused Plaintiff’s injuries.

      WHEREFORE, Plaintiff, ANGEL LEWIS, respectfully requests judgment be entered

against Defendant, NATIONSTAR MORTGAGE LLC d/b/a Mr. Cooper, for the following:

                                                12



         Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 19 of 20
   73. Actual damages and civil penalties of not less than $500.00 nor greater than $4,000.00 per

       violation pursuant to North Carolina General Statute § 75-56(b);

   74. Punitive damages pursuant to North Carolina General Statute § 75-56(c);

   75. Costs and reasonable attorneys’ fees; and

   76. Any other relief that this Honorable Court deems appropriate.




RESPECTFULLY SUBMITTED,


By:_/s/ Shireen Hormozdi__________                  By: /s/ Taylor Kosla_______
       Shireen Hormozdi                                     Taylor Kosla
       Hormozdi Law Firm, LLC                               Agruss Law Firm, LLC
       North Carolina Bar No. 47432                         IL Bar No. 6327180
       1770 Indian Trail Road, Suite 175                    4809 N. Ravenswood Ave
       Norcross, GA 30093                                   Suite 419
       Tel: 678–395-7795                                    Chicago, IL 60640
       Cell: 678-960-9030                                   Telephone: 312-224-4695
       Fax: 866-929-2434                                    Fax: 312-253-4451
       shireen@norcrosslawfirm.com                          taylor@agrusslawfirm.com
       LR 83.1 Plaintiff’s Counsel




                                               13



         Case 4:19-cv-00164-D Document 33 Filed 08/06/20 Page 20 of 20
